595 F.3d 1202 (2010)
UNITED STATES of America, Plaintiff-Appellee,
v.
Jeffrey Scott COBB, Defendant-Appellant.
No. 08-1213.
United States Court of Appeals, Tenth Circuit.
February 17, 2010.
John M. Hutchins, Hayley Elizabeth Reynolds, Office of the United States Attorney, Denver, CO, Demetra Lambros, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellee.
*1203 Howard A. Pincus, Office of the Federal Public Defender, Denver, CO, for Defendant-Appellant.
Before HENRY, Chief Judge, and TACHA, KELLY, BRISCOE, LUCERO, MURPHY, HARTZ, O'BRIEN, TYMKOVICH, GORSUCH, and HOLMES, Circuit Judges.

ORDER
This matter is before the court on the United States' Petition For Rehearing En Banc. We also have a response from Mr. Cobb. Both the petition and response were circulated to all of the judges of the court who are in regular active service. A poll was called, and a majority voted to grant rehearing en banc. Consequently, the United States' petition is GRANTED.
On or before Friday, April 2, 2010, the parties shall file simultaneous supplemental briefs, limited to 20 pages in length in a 13 point font, addressing all matters they deem pertinent to this en banc review. The supplemental briefs shall be filed using the court's Electronic Case Filing system. In addition, within 2 business days of filing, 15 hard copies of the briefs must be received in the clerk's office.
This matter will be heard on the court's May oral argument calendar. That calendar is currently set for the week of May 3, 2010. The parties will be advised of the exact day and time for the argument when the calendar is finalized.